Case 2:18-cv-08420-RGK-PJW Document 26-1 Filed 05/04/19 Page 1 of 2 Page ID #:212



                                           Exhibit A
              Names and Contact Information of Counsel for Known Potential Claimants

  JAMES LARKIN
  c/o Bienert Miller & Katzman PLC
  Thomas Henry Bienert, Jr.
  Whitney Z. Bernstein
  903 Calle Amanecer, Ste. 350
  San Clemente, CA 92673
  tbienert@bmkattorneys.com
  wberstein@bmkattorneys.com
  tthomas@bmkattorneys.com

  MICHAEL LACEY
  c/o Erin E. McCampbell
  Paul John Cambria, Jr.
  Liptsitz Green Scime Cambria LLP
  42 Delaware Ave., Ste. 120
  Buffalo, NY 14202
  pcambria@lglaw.com
  emccampbell@lglaw.com

  ALYSON TALLEY
  c/o Martha Boersch
  Boersch Shirpiro LLP
  1611 Telegraph Ave., Ste 806
  Oakland, CA 94612
  MBoersch@boerschshapiro.com

  SCOTT SPEAR
  c/o Bruce Feder
  Feder Law Office, P.A.
  2930 E. Camelback Road, Suite 160
  Phoenix, AZ 85016
  bf@federlawpa.com

  ELLONA SPEAR
  NATASHA SPEAR
  c/o Jim Belanger
  JBelanger Law PLLC
  PO Box 447
  Tempe, AZ 85280
  jjb@jbelangerlaw.com
  602-253-6682




  Exhibit A                                                                            1
Case 2:18-cv-08420-RGK-PJW Document 26-1 Filed 05/04/19 Page 2 of 2 Page ID #:213



  APRIL FERRER
  c/o James Whalen
  Whalen Low Office
  9300 John Hickman Parkway, Suite 501
  Frisco, Texas 75035
  Jwhalen@whalenbawoffice.com

  CAMARILLO HOLDINGS, LLC
  CEREUS PROPERTIES, LLC
  SHEARWATER INVESTMENTS, LLC
  MEDALIST HOLDINGS, INC.
  VERMILLION HOLDINGS, LLC
  LEEWARD HOLDINGS, LLC
  c/o Daniel Quigley
  5425 East Broadway Blvd. Ste 352
  Tucson, AZ 85711-3704
  quigley@djqplc.com

  JOHN BRUNST
  BRUNST FAMILY TRUST
  c/o Gary Lincenberg
  Ariel Neuman
  Gopi K. Panchapakesan
  Bird Marella, P.C.
  1875 Century Park East 23rd Fl.
  Los Angeles, CA 90067
  glincenberg@birdmarella.com
  an@birdmarella.com
  gpanchapakesan@birdmarella.com

  ANDREW PADILLA
  c/o Michael L. Piccarreta
  Piccarreta Davis Keenan Fidel, P.C.
  2 East Congress Street, Suite 1000,
  Tucson, AZ 85701
  mlp@pd-law.com

  JOYE VAUGHT
  c/o Stephen M. Weiss
  Karp & Weiss PC
  3060 N. Swan Road
  Tucson, AZ 85712
  sweiss@karpweiss.com




  Exhibit A                                                                  2
